ORDER

PER CURIAM.
Defendant Michael Miller appeals from the trial court’s judgment entered following his jury conviction for forgery in violation of Section 570.090, RSMo 1994, on which he was sentenced as a prior and persistent offender to 15 years imprisonment. He seeks plain error review of the trial court’s admission of alleged “other crimes” evidence to which no objection was made.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).